FRIENDLY, Circuit Judge
(concurring and dissenting):
Agreeing with so much of Judge Anderson’s excellent opinion as affirms rulings of the District Court, I must dissent from the portion that reads for reversal. I do this with hestitation since the line between those forms of union activity that are permissible and those that run afoul of the antitrust laws is anything but bright. In my view, however, the majority have failed to take adequate account of characteristics of the business here before us that render it sui generis, as Judge Levet with the years of experience gained from handling this and re*169lated actions, see fn. 1 to the majority opinion, has so thoroughly appreciated.
If club dates were always or almost always handled by non-performing leaders who devoted themselves exclusively or mainly to that activity, I would agree that fixing a minimum spread between the price paid by the buyer and the expenses incurred by the seller was not a “legitimate object" of union activity within the shelter of §§ 6 and 20 of the Clayton Act read in the light of § 4 of the Norris-LaGuardia Act. Such cases, however, are simply a rather small point at one end of a spectrum. Beginning with the single sideman “leading” himself, this ranges through the sideman who picks up two or three engagements a year as leader of a larger group, the performer who spends a fair portion of his time as a leader, the musician who does nothing but lead, and the exclusive leader having several bands with engagements at the same time,1 up to the few “leaders” who have ceased to lead at all. Obviously this means a high degree of interchangeability in work functions and competition among union members for posts as leaders.2
The provision my brothers condemn as offending the Sherman Act is that a leader must obtain an extra fee — 25% of his scale when he leads himself, 50'% when he leads another, 75% when he leads two others, and 100'% when he leads three or more others — plus 8% of the aggregate scale wages to cover social security and unemployment insurance taxes and bookkeeping. Taking the first case first, I fail to see why protecting the member who wants to make an extra charge of 25'% when he assumes the additional burden of getting an engagement against being undercut by others willing to forgo it is not as legitimate a union objective as setting a differential for a sideman’s playing more than one instrument or engaging in rehearsal. As the size of the band increases, the time and cost of obtaining engagements, picking the sidemen, and making sure they are on hand at the appointed time and place also grow. If the union wants to see that such services are compensated rather than have some members perform them without remuneration for their time, effort or out-of-pocket expenses, this objective does not cease to be “intimately connected with wages, hours and working conditions” and thereby without the protection from the antitrust laws afforded by the Clayton Act, see Local 189, Amalgamated Meat Cutters Union v. Jewel Tea Co., 381 U.S. 676, 689-690, 85 S.Ct. 1596, 14 L.Ed.2d 640 (1965) (White, J.), either because we have held the leader to be an “employer” within § 302 of the Labor Management Relations Act, Carroll v. American Federation of Musicians, 295 F.2d 484, 486 (2 Cir. 1961); Cutler v. American Federation of Musicians, 316 F.2d 546 (2 Cir.), cert. denied, 375 U.S. 941, 84 S.Ct. 346, 11 L.Ed.2d 272 (1963), or because the arrangements between the leader and the father of the bride are not themselves within the national labor policy. The fact that the leader is in part an entrepreneur does not deprive the union of a legitimate interest in his earnings up to the point where his services both as a performing artist and as a salesman and manager have been adequately compensated. Whether Local 189, Amalgamated Meat Cutters Union v. Jewel Tea Co., supra, ultimately comes to mean that employer-union agreements on mandatory subjects of collective bargaining are generally or aré always exempt from the antitrust laws, to read that case as éstablishing that only such union activities enjoy ex*170emption would be a serious misunderstanding. Where, as here, the union rule merely sets a floor under the price at which one union member may sell his services to customers in competition with others, the union needs no -such special justification as it did in Jewel Tea for regulating what would ordinarily be management prerogatives of independent businessmen employing union members. See Los Angeles Meat & Provision Drivers Union v. United States, 371 U.S. 94, 103 and 104-108, 83 S.Ct. 162, 9 L.Ed.2d 150 (concurring opinion of Mr. Justice Goldberg) (1962); cf. Local 24, Int’l Bhd. of Teamsters, etc. v. Oliver, 358 U.S. 283, 79 S.Ct. 297, 3 L.Ed.2d 312 (1959). A different result might be warranted if the floor were set so high as to cover not merely compensation for the additional services rendered by a leader but entrepreneurial profit as well. But there has been no such showing here.
I would affirm the dismissal of the complaint.

. In all these categories the leader usually plays an instrument at least part of the time when he is leading.


. An exhibit showed that for the period April l-December 31, 1960, 6589 of Local 802’s 30,000 members acted' as leaders for club dates. A group of 118 leaders each had from 51 to more than 200 engagements, and a second group of 208 had from 21 to 50. On the other hand, 2789 acted as leader only once, 3062 from 2 to 9 times, and 608 from 10 to 20. Although appellants regard these figures as showing that the first two groups stand apart from the others, they seem to me to show the contrary.